Citation Nr: 0929683	
Decision Date: 08/07/09    Archive Date: 08/14/09

DOCKET NO.  08-03 443A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an extension of the delimiting date for the 
use of educational assistance benefits under 38 U.S.C.A. 
Chapter 35 beyond January 7, 2005.


ATTORNEY FOR THE BOARD

Christopher Murray, Associate Counsel







INTRODUCTION

The Veteran served during the Korean conflict; the appellant 
is the Veteran's daughter.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an October 2006 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma, which found that the delimiting date for the use of 
educational assistance benefits could not be extended.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The appellant submitted a VA Form 9 in June 2009, in which 
she note she desires a Board hearing to be conducted at her 
local VA office.  As the appellant's requested hearing has 
not yet been conducted, this matter should be REMANDED to 
schedule the appellant for a Travel Board or videoconference 
Board hearing of her choosing.  See 38 C.F.R. §§ 20.703, 
20.704, 20.1304(a) (2008).

Accordingly, the case is REMANDED for the following action:

Schedule the appellant for a Travel Board 
or videoconference Board hearing of her 
choosing. Appropriate notification should 
be given to the appellant and her 
representative, if any, and such 
notification should be documented and 
associated with the claims folder.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




